Judgment as to defendants Leonard and Benson unanimously affirmed, with costs. Judgment as to defendant Price reversed upon the law and the facts, with costs, and complaint dismissed, with costs. In our opinion the undisputed testimony in the ease shows that plaintiff’s assignor made material false representations to induce appellant Price to indorse the promissory note in suit; that such representations were known by plaintiff’s assignor, when made, to be false; that they were made to induce said appellant to indorse the note; that by reason thereof and relying thereon, said appellant indorsed the note, and that such false representations and the breach thereof by plaintiff’s assignor relieved said appellant from his obligation under the note. Findings of fact and conclusions of law inconsistent herewith are reversed and new findings and conclusions will be made. Lazansky, P. J., Carswell, Seudder and Tompkins, JJ., concur; Kapper, J., concurs in affirmance as to defendants Leonard and Benson and dissents from reversal as to defendant Price and votes to affirm as to Price also. Settle order on notice.